Exhibit 10.1

 

As Approved at the 2004 Annual Meeting

 

MELLON FINANCIAL CORPORATION

LONG-TERM PROFIT INCENTIVE PLAN (2004)

 

I. Purposes

 

The purposes of this Long-Term Profit Incentive Plan (2004), as amended and
restated, are to promote the growth and profitability of Mellon Financial
Corporation (“Corporation”) and its Affiliates, to provide officers and other
employees of the Corporation and its Affiliates with the incentive to achieve
long-term corporate objectives, to attract and retain officers and other
employees of outstanding competence, and to provide such officers and employees
with an equity interest in the Corporation.

 

II. Definitions

 

The following terms shall have the meanings shown:

 

2.1 “Affiliate” shall mean any corporation, limited partnership or other
organization in which the Corporation owns, directly or indirectly, 50% or more
of the voting power.

 

2.2 “Award” shall mean Options, SARs, Performance Units, Restricted Stock,
Deferred Share Awards, Deferred Cash Incentive Awards and Other Stock-Based
Awards, as defined in and granted under the Plan.

 

2.3 “Board of Directors” shall mean the Board of Directors of the Corporation.

 

2.4 “Change in Control Event” shall mean any of the following events:

 

(a) The occurrence with respect to the Corporation of a “control transaction”,
as such term is defined in Section 2542 of the Pennsylvania Business Corporation
Law of 1988, as of August 15, 1989; or

 

(b) Approval by the stockholders of the Corporation of (i) any consolidation or
merger of the Corporation where either (x) the holders of voting stock of the
Corporation immediately before the merger or consolidation will not own more
than 50% of the voting shares of the continuing or surviving corporation
immediately after such merger or consolidation or (y) the Incumbent Directors
immediately before the merger or consolidation will not hold more than 50%
(rounded to the next whole person) of the seats on the board of directors of the
continuing or surviving corporation, or (ii) any sale, lease or exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Corporation; or

 

(c) A change of 25% (rounded to the next whole person) in the membership of the
Board of Directors within a 12-month period, unless the election or nomination
for election by stockholders of each new director within such period (i) was
approved by the vote of 85%



--------------------------------------------------------------------------------

(rounded to the next whole person) of the directors then still in office who
were in office at the beginning of the 12-month period and (ii) was not as a
result of an actual or threatened election with respect to directors or any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board of Directors. As used in this Section 2.4, the term
“Incumbent Director” means as of any time a director of the Corporation (x) who
has been a member of the Board of Directors continuously for at least 12 months
or (y) whose election or nomination as a director within such period met the
requirements of clauses (i) and (ii) of the preceding sentence.

 

2.5 “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, and regulations thereunder, in each case as
in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.

 

2.6 “Committee” shall mean the Human Resources Committee of the Board of
Directors, or any successor committee.

 

2.7 “Common Stock” shall mean Common Stock of the Corporation.

 

2.8 “Corporation” shall mean Mellon Financial Corporation and any successor.

 

2.9 “Deferred Cash Incentive Award” shall mean an Award granted pursuant to
Article VII of the Plan.

 

2.10 “Deferred Share Award” shall mean an Award granted pursuant to Article
VIII, Section 8.7, of the Plan.

 

2.11 “Fair Market Value” shall mean the closing price of a share of Common Stock
in the New York Stock Exchange Composite Transactions on the relevant date, or,
if no sale shall have been made on such exchange on that date, the closing price
in the New York Stock Exchange Composite Transactions on the last preceding day
on which there was a sale.

 

2.12 “Incentive Stock Option” shall mean an option qualifying under Section 422
of the Code granted by the Corporation.

 

2.13 “Options” shall mean rights to purchase shares of Common Stock granted
pursuant to Article IV of the Plan.

 

2.14 “Other Stock-Based Award” means an Award granted pursuant to Article IX of
the Plan.

 

2.15 “Participant” shall mean an eligible employee who is granted an Award under
the Plan.

 

2.16 “Performance Goals” shall mean goals established by the Committee in
compliance with Section 162(m) of the Code covering a performance period set by
the Committee and based on the attainment or maintenance of, or changes in,
levels of performance with respect to one or more of the following objective
business criteria: earnings or earnings per share; total return to shareholders;
return on equity, assets or investment; pre-tax margins; revenues; expenses;
stock price; investment performance of funds or accounts under management;
market share; charge-offs;

 

2



--------------------------------------------------------------------------------

or non-performing assets. Performance Goals based on such business criteria may
be based on absolute levels of performance or on performance as compared to an
index, peer group or other benchmark. Performance Goals shall be established by
the Committee in connection with the grant of Performance Units and Deferred
Cash Incentive Awards and may be established in connection with the grant of
Restricted Stock, Deferred Share Awards or Other Stock-Based Awards. Performance
Goals may be applicable to an individual, a business unit or to the Corporation
as a whole and need not be the same for each of the foregoing types of Awards or
for each individual receiving the same type of Award. The Committee may retain
the discretion to reduce (but not to increase) the portion of any Award which
will be earned based on achieving Performance Goals.

 

2.17 “Performance Units” shall mean units granted pursuant to Article VI of the
Plan.

 

2.18 “Plan” shall mean the Mellon Financial Corporation Long-Term Profit
Incentive Plan (2004), as amended and restated, formerly known as the Long-Term
Profit Incentive Plan (1996) and prior to that the Long-Term Profit Incentive
Plan (1981).

 

2.19 “Reload Option Rights” and “Reload Options” shall have the meanings set
forth in Article IV of the Plan.

 

2.20 “Restricted Stock” shall mean any share of Common Stock granted pursuant to
Article VIII of the Plan.

 

2.21 “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended from
time to time, or any successor rule.

 

2.22 “SAR” shall mean any stock appreciation right granted pursuant to Article V
of the Plan.

 

III General

 

3.1 Administration.

 

(a) The Plan shall be administered by the Committee, each member of which shall
at the time of any action under the Plan be (i) a “non-employee director” as
then defined under Rule 16b-3 and (ii) an “outside director” as then defined
under Section 162(m) of the Code.

 

(b) The Committee shall have the authority in its sole discretion from time to
time: (i) to designate the employees eligible to participate in the Plan; (ii)
to grant Awards under the Plan; (iii) to prescribe such limitations,
restrictions and conditions upon any such Award as the Committee shall deem
appropriate; and (iv) to interpret the Plan, to adopt, amend and rescind rules
and regulations relating to the Plan, and to make all other determinations and
take all other action necessary or advisable for the implementation and
administration of the Plan. A majority of the Committee shall constitute a
quorum, and the action of a majority of members of the Committee present at any
meeting at which a quorum is present, or acts unanimously adopted in writing
without the holding of a meeting, shall be the acts of the Committee.

 

3



--------------------------------------------------------------------------------

(c) All actions of the Committee shall be final, conclusive and binding upon the
Participant. No member of the Committee shall be liable for any action taken or
decision made in good faith relating to the Plan or any Award thereunder.

 

3.2 Eligibility. The Committee may grant Awards under the Plan to any employee
of the Corporation or any of its Affiliates. In granting such Awards and
determining their form and amount, the Committee shall give consideration to the
functions and responsibilities of the employee, his or her potential
contributions to profitability and to the sound growth of the Corporation and
such other factors as the Committee may deem relevant.

 

3.3 Effective and Expiration Dates of Plan. The amended and restated Plan shall
become effective on the date approved by the holders of a majority of the shares
present or represented and entitled to vote at the 2004 Annual Meeting of
Shareholders of the Corporation. No Award shall be granted after December 31,
2013, except that Reload Options may be granted pursuant to Reload Option Rights
then outstanding.

 

3.4 Aggregate and Individual Limitations on Awards.

 

(a) The aggregate number of shares of Common Stock reserved for issue under the
Plan on and after April 20, 2004 shall not exceed 52,973,082 shares, subject to
adjustments pursuant to Section 10.7. No more than 4,276,057 shares of Common
Stock may be issued as Restricted Stock, Deferred Share Awards, Performance
Units or Other Stock-Based Awards on and after April 20, 2004. Shares of Common
Stock which may satisfy Awards granted under the Plan may be either authorized
and unissued shares of Common Stock or authorized and issued shares of Common
Stock held in the Corporation’s treasury or issued and outstanding shares of
Common Stock held by any employee stock benefit trust established by the
Corporation.

 

(b) For purposes of paragraph (a) of this Section 3.4, shares of Common Stock
that are actually issued upon exercise of an Option shall be counted against the
total number of shares reserved for issuance, except that when Options are
exercised by the delivery of shares of Common Stock the charge against the
shares reserved for issuance shall be limited to the net new shares of Common
Stock issued. In addition to shares of Common Stock actually issued pursuant to
the exercise of Options, there shall be deemed to have been issued under the
Plan a number of shares of Common Stock equal to (i) the number of shares issued
pursuant to SARs which shall have been exercised pursuant to the Plan, (ii) the
number of Performance Units which shall have been paid in shares of Common Stock
pursuant to the Plan, (iii) the number of shares subject to Restricted Stock and
Deferred Share Awards which shall have been granted pursuant to the Plan and
(iv) the number of shares actually issued pursuant to an Other Stock-Based
Award. For purposes of paragraph (a) of this Section 3.4, the payment of a
Deferred Cash Incentive Award shall not be deemed to result in the issuance of
any shares of Common Stock in addition to those issued pursuant to the exercise
of the related Option.

 

(c) For purposes of paragraph (a) of this Section 3.4, any shares of Common
Stock subject to an Option which for any reason either terminates unexercised or
expires, except by

 

4



--------------------------------------------------------------------------------

reason of the exercise of a related SAR, shall again be available for issuance
under the Plan. In addition to the shares authorized by Section 3.4(a), any
shares of Restricted Stock granted under this Plan or any shares of Common Stock
covered by a Deferred Share Award or Other Stock-Based Award which are
surrendered or forfeited to the Corporation (including shares subject to Awards
outstanding as of April 20, 2004), shall again be available for issuance under
the Plan.

 

(d) The maximum number of shares of Common Stock available for grants of Options
or SARs to any one Participant under the Plan during a calendar year shall not
exceed 4,000,000 shares. The limitation in the preceding sentence shall be
interpreted and applied in a manner consistent with Section 162(m) of the Code.
To the extent consistent with Section 162(m) of the Code, a Reload Option (A)
shall be deemed to have been granted at the same time as the original underlying
Option grant and (B) shall not be deemed to increase the number of shares
covered by the original underlying Option.

 

3.5 Cancellation and Reissuance of Options. The Committee will not permit the
repricing of Options by any method, including by cancellation and reissuance.

 

IV. Options

 

4.1 Grant. The Committee may from time to time, subject to the provisions of the
Plan, in its discretion grant Options to Participants to purchase for cash or
shares of Common Stock the number of shares of Common Stock allotted by the
Committee. In the discretion of the Committee, any Options or portions thereof
granted pursuant to this Plan may be designated as Incentive Stock Options. The
aggregate Fair Market Value (determined as of the time the Incentive Stock
Option is granted) of Common Stock and any other stock of the Corporation or any
parent, subsidiary or affiliate corporation with respect to which such Incentive
Stock Options are exercisable for the first time by a Participant in any
calendar year under all plans of the Corporation, its subsidiaries and
affiliates shall not exceed $100,000 or such sum as may from time to time be
permitted under Section 422 of the Code. The Committee shall also have the
authority, in its discretion, to award reload option rights (“Reload Option
Rights”) in conjunction with the grant of Options with the effect described in
Section 4.7. Reload Option Rights may be awarded either at the time an Option is
granted or, except in the case of Incentive Stock Options, at any time
thereafter during the term of the Option.

 

4.2 Option Agreements. The grant of any Option shall be evidenced by a written
“Stock Option Agreement” executed by the Corporation, stating the number of
shares of Common Stock subject to the Option evidenced thereby and such other
terms and conditions of the Option as the Committee may from time to time
determine.

 

4.3 Option Price. The option price for the Common Stock covered by any Option
granted under the Plan shall in no case be less than 100% of the Fair Market
Value of said Common Stock on the date of grant. Except as otherwise provided in
the Stock Option Agreement, the option price of an Option may be paid in whole
or in part by delivery to the Corporation of a number of shares of Common Stock
having a Fair Market Value on the date of exercise equal to the option price or
portion thereof to be paid; provided, however, that no shares may be delivered

 

5



--------------------------------------------------------------------------------

in payment of the option price of an Option unless such shares, or an equivalent
number of shares, shall have been held by the Participant (or other person
entitled to exercise the Option) for at least six months prior to such delivery.
If permitted by the Committee, delivery of shares in payment of the option price
of an Option may be accomplished by the Participant’s certification of ownership
of the shares to be delivered, or the withholding of such shares by the
Corporation from the shares issuable on exercise, in which case the number of
shares issuable on exercise of the Option shall be reduced by the number of
shares certified but not actually delivered or withheld.

 

4.4 Term of Options. The term of each Option granted under the Plan shall be for
such period as the Committee shall determine, but for not more than 10 years
from the date of grant thereof. Each Option shall be subject to earlier
termination as provided in Sections 4.6 and 5.4 hereof.

 

4.5 Exercise of Options. Each Option granted under the Plan shall be exercisable
on such date or dates during the term thereof and for such number of shares of
Common Stock as may be provided in the Stock Option Agreement evidencing its
grant. Pursuant to the terms of the Stock Option Agreement or otherwise, the
Committee may change the date on which an outstanding Option becomes
exercisable; provided, however, that an exercise date designated in a Stock
Option Agreement may not be changed to a later date without the consent of the
holder of the Option. Notwithstanding any other provision of this Plan, unless
expressly provided to the contrary in the applicable Stock Option Agreement, all
Options granted under the Plan shall become fully exercisable immediately and
automatically upon the occurrence of a Change in Control Event.

 

4.6 Termination of Employment. Except as otherwise provided in the Stock Option
Agreement:

 

(a) If termination of employment of a Participant occurs on or after age 55 and
the Participant is credited with at least five years of employment with the
Corporation or an Affiliate, the Participant shall have the right to exercise
his or her Options within the period of two years after such termination, to the
extent such Options were exercisable at the time of such termination; provided,
however, that such post-termination exercise period may be extended by action of
the Committee for up to the full term of such Options.

 

(b) If a Participant shall die while employed by the Corporation or an Affiliate
or within a period following termination of employment during which the Option
remains exercisable under paragraphs (a), (c) or (d) of this Section 4.6, his or
her Options may be exercised to the extent exercisable by the Participant at the
time of his or her death within a period of two years from the date of death by
the executor or administrator of the Participant’s estate or by the person or
persons to whom the Participant shall have transferred such right by will or by
the laws of descent and distribution.

 

(c) If termination of employment of a Participant is by reason of the disability
of the Participant covered by a long-term disability plan of the Corporation or
an Affiliate then in

 

6



--------------------------------------------------------------------------------

effect, the Participant shall have the right to exercise his or her Options
within the period of two years after the date of termination of employment, to
the extent such Options were exercisable at the time of termination of
employment.

 

(d) In the event the employment of a Participant is terminated by the
Corporation or an Affiliate without cause within two years after the occurrence
of a Change in Control Event, the Participant shall have the right to exercise
his or her Options within one year after the date such termination occurred, to
the extent such Options were exercisable at the time of such termination of
employment. For purposes of this paragraph, “without cause” shall mean any
termination of employment where it cannot be shown that the employee has (i)
willfully failed to perform his or her employment duties for the Corporation or
an Affiliate, (ii) willfully engaged in conduct that is materially injurious to
the Corporation or an Affiliate, monetarily or otherwise, or (iii) committed
acts that constitute a felony under applicable federal or state law or
constitute common law fraud. For purposes of this paragraph, no act or failure
to act on the Participant’s part shall be considered “willful” unless done, or
omitted to be done, by him or her not in good faith and without reasonable
belief that his or her action or omission was in the best interest of the
Corporation or Affiliate.

 

(e) In the event all employment of a Participant with the Corporation or an
Affiliate is terminated for any reason other than as stated in the preceding
paragraphs (a) - (d), his or her Options shall terminate upon such termination
of employment.

 

(f) Notwithstanding the foregoing, in no event shall an Option granted hereunder
be exercisable after the expiration of its term.

 

4.7 Reload Option Rights. Reload Option Rights if awarded with respect to an
Option shall entitle the original grantee of the Option (and unless otherwise
determined by the Committee, in its discretion, only such original grantee),
upon exercise of the Option or any portion thereof through delivery, withholding
or certification of ownership of shares of Common Stock, automatically to be
granted on the date of such exercise an additional Option (a “Reload Option”)
(i) for that number of shares of Common Stock not greater than the number of
shares delivered or certified by the Participant or withheld by the Corporation
in payment of the option price of the original Option and any withholding taxes
related thereto, (ii) having an option price not less than 100% of the Fair
Market Value of the Common Stock covered by the Reload Option on the date of
grant of such Reload Option, (iii) having an expiration date not later than the
expiration date of the original Option so exercised and (iv) otherwise having
terms permissible for the grant of an Option under the Plan. Subject to the
preceding sentence and the other provisions of the Plan, Reload Option Rights
and Reload Options shall have such terms and be subject to such restrictions and
conditions, if any, as shall be determined, in its discretion, by the Committee.
In granting Reload Option Rights, the Committee, may, in its discretion, provide
for successive Reload Option grants upon the exercise of Reload Options granted
hereunder. Unless otherwise determined by the Committee, in its discretion,
Reload Option Rights shall entitle the Participant to be granted Reload Options
only if the underlying Option to which they relate is exercised by the
Participant during employment with the Corporation or any of its Affiliates.
Except as otherwise specifically provided herein or required by the context, the
term Option as used in this Plan shall include Reload Options granted hereunder.

 

7



--------------------------------------------------------------------------------

V. SARs

 

5.1 Grant. SARs may be granted by the Committee as stand-alone SARs or in tandem
with all or any part of any Option granted under the Plan. SARs which are
granted in tandem with an Option may be granted either at the time of the grant
of such Option or, except in the case of an Incentive Stock Option, at any time
thereafter during the term of such Option.

 

5.2 SAR Agreements. The grant of any SAR shall be evidenced by the related Stock
Option Agreement or by a written “Stock Appreciation Rights Agreement” executed
by the Corporation, stating the number of shares of Common Stock covered by the
SAR, the base price of a stand-alone SAR and such other terms and conditions of
the SAR as the Committee may from time to time determine. The base price for
stand-alone SARs (the “base price”) shall be such price as the Committee, in its
sole discretion, shall determine but shall not be less than 100% of the Fair
Market Value per share of the Common Stock covered by the stand-alone SAR on the
date of grant.

 

5.3 Payment. SARs shall entitle the Participant upon exercise to receive the
amount by which the Fair Market Value of a share of Common Stock on the date of
exercise exceeds the option price of any tandem Option or the base price of a
stand-alone SAR, multiplied by the number of shares in respect of which the SAR
shall have been exercised. In the sole discretion of the Committee, the
Corporation may pay all or any part of its obligation arising out of a SAR
exercise in (i) cash, (ii) shares of Common Stock or (iii) cash and shares of
Common Stock. Payment shall be made by the Corporation as soon as practicable
after the date of exercise.

 

5.4 Exercise of Tandem Award. If SARs are granted in tandem with an Option (i)
the SARs shall be exercisable at such time or times and to such extent, but only
to such extent, that the related Option shall be exercisable, (ii) the exercise
of the related Option shall cause a share for share reduction in the number of
SARs which were granted in tandem with the Option; and (iii) the payment of SARs
shall cause a share for share reduction in the number of shares covered by such
Option.

 

5.5 Term and Exercise of Stand-Alone SARs. The term of any stand-alone SAR
granted under the Plan shall be for such period as the Committee shall
determine, but for not more than 10 years from the date of grant thereof. Each
stand-alone SAR shall be subject to earlier termination as provided in Section
5.6 hereof. Each stand-alone SAR granted under the Plan shall be exercisable on
such date or dates during the term thereof and for such number of shares of
Common Stock as may be provided in the Stock Appreciation Rights Agreement
evidencing its grant. Pursuant to the terms of the Stock Appreciation Rights
Agreement or otherwise, the Committee may change the date on which an
outstanding stand-alone SAR becomes exercisable; provided, however, that an
exercise date designated in a Stock Appreciation Rights Agreement may not be
changed to a later date without the consent of the Participant. Notwithstanding
any other provision of this Plan, unless expressly provided to the contrary in
the applicable Stock Appreciation Rights Agreement, all stand-alone SARs granted
under the Plan shall become fully exercisable immediately and automatically upon
the occurrence of a Change in Control Event.

 

8



--------------------------------------------------------------------------------

5.6 Termination of Employment. Except as otherwise provided in the Stock
Appreciation Rights Agreement:

 

(a) If termination of employment of a Participant occurs on or after age 55 and
the Participant is credited with at least five years of employment with the
Corporation or an Affiliate, the Participant shall have the right to exercise
his or her stand-alone SARs within the period of two years after such
termination, to the extent such SARs were exercisable at the time of
termination; provided, however, that such post-termination exercise period may
be extended by action of the Committee for up to the full term of such SARs.

 

(b) If a Participant shall die while employed by the Corporation or an Affiliate
thereof or within a period following termination of employment during which the
SARs remain exercisable under paragraphs (a), (c) or (d) of this Section 5.6,
his or her stand-alone SARs may be exercised to the extent exercisable by the
Participant at the time of his or her death within a period of two years from
the date of death by the executor or administrator of the Participant’s estate
or by the person or persons to whom the Participant shall have transferred such
right by will or by the laws of descent and distribution.

 

(c) If termination of employment of a Participant is by reason of the disability
of the Participant covered by a long-term disability plan of the Corporation or
an Affiliate then in effect, the Participant shall have the right to exercise
his or her stand-alone SARs within the period of two years after the date of
termination of employment, to the extent such SARs were exercisable at the time
of termination of employment.

 

(d) In the event all employment of a Participant with the Corporation or an
Affiliate is terminated without cause within two years after the occurrence of a
Change in Control Event, the Participant shall have the right to exercise his or
her stand-alone SARs within one year after the date such termination occurred,
to the extent such stand-alone SARs were exercisable at the time of such
termination of employment. For purposes of this paragraph, “without cause” shall
have the meaning provided in Section 4.6(d).

 

(e) In the event all employment of a Participant with the Corporation or an
Affiliate is terminated for any reason other than as stated in the preceding
paragraphs (a) - (d), his or her stand-alone SARs shall terminate upon such
termination of employment.

 

(f) Notwithstanding the foregoing, in no event shall a stand-alone SAR granted
hereunder be exercisable after the expiration of its term.

 

VI. Performance Units

 

6.1 Grant. The Committee may from time to time grant one or more Performance
Units to eligible employees. Performance Units shall represent the right of a
Participant to receive shares of Common Stock or cash at a future date upon the
achievement of Performance Goals which are established by the Committee.

 

9



--------------------------------------------------------------------------------

6.2 Performance Unit Agreements. The grant of any Performance Unit shall be
evidenced by a written “Performance Unit Agreement”, executed by the Corporation
stating the amount of cash and/or number of shares of Common Stock covered by
the Performance Unit and such other terms and conditions of the Performance Unit
as the Committee may determine, including the performance period to be covered
by the award and the Performance Goals to be achieved.

 

6.3 Payment. After the completion of a performance period, performance during
such period shall be measured against the Performance Goals set by the
Committee. If the Performance Goals are met or exceeded, the Committee shall
certify that fact in writing in the Committee minutes or elsewhere and certify
the amount to be paid to the Participant under the Performance Unit. In the sole
discretion of the Committee, the Corporation may pay all or any part of its
obligation under the Performance Unit in (i) cash, (ii) shares of Common Stock
or (iii) cash and shares of Common Stock. Payment shall be made by the
Corporation as soon as practicable after the certification of achievement of the
Performance Goals.

 

6.4 Termination of Employment. To be entitled to receive payment under a
Performance Unit, a Participant must remain in the employment of the Corporation
or an Affiliate through the end of the applicable performance period; except
that this limitation shall not apply where a Participant’s employment is
terminated by the Corporation or an Affiliate without cause (as defined in
Section 4.6(d)) following the occurrence of a Change in Control Event.

 

6.5 Maximum Cash Payment. The maximum amount that may be paid in cash or in Fair
Market Value of Common Stock (to be valued no later than three days after the
date the Committee certifies the achievement of the Performance Goals) under all
Performance Units paid to any one Participant during a calendar year shall in no
event exceed $1,000,000.

 

VII. Deferred Cash Incentive Awards

 

7.1 Granting of Deferred Cash Incentive Awards. Deferred Cash Incentive Awards,
as hereafter described, may be granted in conjunction with all or any part of
any Option (other than an Incentive Stock Option) granted under the Plan, either
at the time of the grant of such Option or at any time thereafter during the
term of such Option.

 

7.2 Deferred Cash Incentive Agreements. Deferred Cash Incentive Awards shall
entitle the holder of an Option to receive from the Corporation an amount of
cash equal to the aggregate exercise price of all Options exercised by such
Participant in accordance with the terms of a written “Deferred Cash Incentive
Agreement” executed by the Corporation. Deferred Cash Incentive Agreements shall
specify the conditions under which Deferred Cash Incentive Awards become
payable, the conditions under which Deferred Cash Incentive Awards are forfeited
and any other terms and conditions as the Committee may from time to time
determine. Under no circumstances may a Deferred Cash Incentive Award be applied
to any purpose other than the payment of the exercise price of a properly
exercised related Option.

 

10



--------------------------------------------------------------------------------

7.3 Pre-established Performance Goals.

 

(a) Except in the event of (i) death, (ii) disability of the Participant covered
by a long-term disability plan of the Corporation or an Affiliate then in effect
or (iii) the occurrence of a Change in Control Event, any Deferred Cash
Incentive Award shall only be earned and become payable if the Corporation
achieves Performance Goals which are established for a calendar year or longer
period by the Committee. After the completion of a performance period,
performance during such period shall be measured against the Performance Goals
set by the Committee. If the Performance Goals are met or exceeded, the
Committee shall certify that fact in writing in the Committee minutes or
elsewhere.

 

(b) The amount payable to a Participant upon achieving the Performance Goals set
by the Committee for the Deferred Cash Incentive Award shall be equal to the
option price of the related Option, which shall be the Fair Market Value of the
shares of Common Stock subject to the Option on the date the Option is granted.
No individual may in any calendar year receive payment of Deferred Cash
Incentive Awards with respect to Options for more than 3,000,000 shares of
Common Stock.

 

VIII. Restricted Stock

 

8.1 Award of Restricted Stock. The Committee may from time to time, subject to
the provisions of the Plan and such other terms and conditions as it may
prescribe, grant one or more shares of Restricted Stock to eligible employees.
In the discretion of the Committee, shares of Restricted Stock may be granted
alone, in addition to or in tandem with other Awards granted under the Plan
and/or cash awards made outside of the Plan.

 

8.2 Restricted Stock Agreements. Each award of Restricted Stock under the Plan
shall be evidenced by a written Restricted Stock Agreement executed by the
Corporation in such form as the Committee shall prescribe from time to time in
accordance with the Plan.

 

8.3 Restrictions. Shares of Restricted Stock issued to a Participant may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, for such period as the
Committee shall determine, beginning on the date on which the Award is granted
(the “Restricted Period”). The Committee may also impose such other restrictions
and conditions on the shares or the release of the restrictions thereon as it
deems appropriate, including the achievement of Performance Goals established by
the Committee. In determining the Restricted Period of an Award, the Committee
may provide that the foregoing restrictions shall lapse with respect to
specified percentages of the awarded shares on specified dates following the
date of such Award or all at once.

 

8.4 Stock Certificate. As soon as practicable following the making of an award,
the Restricted Stock shall be registered in the Participant’s name in
certificate or book-entry form. If a certificate is issued, it shall bear an
appropriate legend referring to the restrictions and it shall be held by the
Corporation on behalf of the Participant until the restrictions are satisfied.
If the

 

11



--------------------------------------------------------------------------------

shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. Except for the transfer restrictions, and subject
to such other restrictions, if any, as determined by the Committee, the
Participant shall have all other rights of a holder of shares of Common Stock,
including the right to receive dividends paid with respect to the Restricted
Stock and the right to vote such shares. As soon as is practicable following the
date on which transfer restrictions on any shares lapse, the Corporation shall
deliver to the Participant the certificates for such shares or shall cause the
shares to be registered in the Participant’s name in book-entry form, in either
case with the restrictions removed, provided that the Participant shall have
complied with all conditions for delivery of such shares contained in the
Restricted Stock Agreement or otherwise reasonably required by the Corporation.

 

8.5 Termination of Employment.

 

(a) Unless expressly provided to the contrary in the applicable Restricted Stock
Agreement, all restrictions placed upon Restricted Stock shall lapse immediately
upon (i) termination of the Participant’s employment with the Corporation or an
Affiliate if, and only if, such termination is by reason of the Participant’s
death, the disability of the Participant covered by a long-term disability plan
of the Corporation or an Affiliate then in effect or (except where Performance
Goals have been set for the Award) if such termination occurs on or after age 55
and the Participant is credited with at least five years of employment with the
Corporation or an Affiliate or (ii) the occurrence of a Change in Control Event.
In addition, the Committee may in its discretion allow restrictions on
Restricted Stock to lapse prior to the date specified in a Restricted Stock
Agreement.

 

(b) Except as otherwise provided in the Restricted Stock Agreement, upon the
effective date of a termination for any reason not specified in paragraph (a) of
this Section 8.5, all shares then subject to restrictions immediately shall be
forfeited to the Corporation without consideration or further action being
required of the Corporation. For purposes of this paragraph (b), the effective
date of a Participant’s termination shall be the date upon which such
Participant ceases to be on the payroll of the Corporation or an Affiliate, and
employment shall extend through the end of any salary continuance period
pursuant to displacement or severance arrangements with the Corporation or an
Affiliate. A Participant will not be considered to be on the payroll of the
Corporation or an Affiliate for time periods during which the Participant is
receiving retirement or pension plan payments from the Corporation or an
Affiliate.

 

8.6 Maximum Award. No individual Participant may in any one calendar year
receive payment of Restricted Stock and/or Deferred Share Awards (where
Performance Goals have been set for the Award) covering more than 400,000 shares
of Common Stock.

 

8.7 Deferred Share Awards.

 

(a) A Deferred Share Award shall entitle the Participant to receive from the
Corporation a number of shares of Common Stock on a deferred payment date
specified by the Participant. Participants shall be entitled to elect a Deferred
Share Award as permitted by the Committee (a “Deferred Share Award Election”).

 

12



--------------------------------------------------------------------------------

(b) Except as otherwise provided by the Committee, a Deferred Share Award
Election (i) may be offered only with respect to a potential Restricted Stock
Award or an outstanding Restricted Stock Award with at least one year to
derestriction, (ii) shall have derestriction conditions identical as nearly as
practicable to those of the Restricted Stock Award, (iii) shall specify a
payment commencement date and form, which may occur no earlier than January 1 of
the year following termination of employment on or after age 55 with five
credited years of employment with the Corporation or an Affiliate and no later
than January 1 of the year following age 70, in one lump sum payment or in equal
annual payments over 5 or 10 years; provided, however, that payment following
derestriction of the Award upon a termination of employment prior to age 55 or
on or after age 55 with less than five years of credited employment with the
Corporation or an Affiliate shall be made in a lump sum payment no later than
March 1 of the year following such termination of employment.

 

(c) Except as otherwise provided by the Committee, a Deferred Share Award shall
entitle the Participant to receive dividend equivalents payable no earlier than
the date payment is elected for the Deferred Share Award. Dividend equivalents
shall be calculated on the number of shares covered by the Deferred Share Award
as soon as practicable after the date dividends are payable on the Common Stock.

 

(d) A Deferred Share Award shall be evidenced by a written Deferred Share Award
Agreement executed by the Corporation in such form as the Committee shall
prescribe from time to time in accordance with the Plan.

 

IX. Other Stock-Based Awards.

 

9.1 Terms of Other Stock-Based Awards. The Committee shall have the authority in
its discretion to grant to eligible employees such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares of Common Stock as deemed by the
Committee to be consistent with the purposes of the Plan, including, without
limitation, purchase rights, shares awarded without restrictions or conditions,
or securities or other rights convertible or exchangeable into shares of Common
Stock. The Committee shall determine the terms and conditions, if any, of any
Other Stock-Based Awards made under the Plan. In the discretion of the
Committee, such Other Stock-Based Awards, including shares of Common Stock, or
other types of Awards authorized under the Plan, may be used in connection with,
or to satisfy obligations of the Corporation or an Affiliate to eligible
employees under, other compensation or incentive plans, programs or arrangements
of the Corporation or an Affiliate. Other Stock-Based Awards may be granted
alone, in addition to or in tandem with other Awards granted under the Plan
and/or awards made outside of the Plan.

 

9.2 Maximum Award Performance-Based Award. The compensation payable to a
Participant upon achieving any Performance Goals set by the Committee for an
Other Stock-Based Award shall be equal to the dollar amount of any cash and the
Fair Market Value on the date of payment of each share of Common Stock payable
pursuant to the Award. No individual Participant may receive payment of Other
Stock-Based Awards (where Performance Goals have been set for the Award)
exceeding $5,000,000 in any one calendar year.

 

13



--------------------------------------------------------------------------------

X. Miscellaneous

 

10.1 General Restriction. Each Award under the Plan shall be subject to the
requirement that, if at any time the Committee shall determine that any listing
or registration of the shares of Common Stock or any consent or approval of any
governmental body, or any other agreement or consent is necessary or desirable
as a condition of the granting of an Award or issuance of Common Stock or cash
in satisfaction thereof, such Award may not be consummated unless such
requirement is satisfied in a manner acceptable to the Committee.

 

10.2 Non-Assignability. No Award under the Plan shall be assignable or
transferable by a Participant, except by will or by the laws of descent and
distribution or by such other means as the Committee may approve from time to
time. During the life of the Participant, such Award shall be exercisable only
by such Participant or by such other persons as the Committee may approve from
time to time.

 

10.3 Withholding Taxes. Whenever the Corporation proposes or is required to
issue or transfer shares of Common Stock under the Plan, the Corporation shall
have the right to require the Participant to remit to the Corporation an amount
sufficient to satisfy any federal, state, local or other withholding tax
requirements prior to the delivery of any certificate or book-entry registration
for such shares. If authorized by the Committee, a Participant may elect to have
any such withholding obligation satisfied in whole or in part by the Corporation
withholding full shares of Common Stock from the shares the Participant would
otherwise receive and crediting them against the withholding obligation at their
Fair Market Value on the date that the amount of tax to be withheld is
determined. Any additional amount required to be withheld shall be paid by the
Participant to the Corporation in cash. The Corporation may require that the
Participant have owned an equivalent number of shares of Common Stock for a
reasonable period of time. Whenever under the Plan payments are to be made in
cash, such payments shall be net of an amount sufficient to satisfy any federal,
state, local or other withholding tax requirements.

 

10.4 No Right to Employment. Nothing in the Plan or in any agreement entered
into pursuant to it shall confer upon any Participant the right to continue in
the employment of the Corporation or an Affiliate or affect any right which the
Corporation or an Affiliate may have to terminate the employment of such
Participant.

 

10.5 Non-Uniform Determinations. The Committee’s determinations under the Plan
(including without limitation its determinations of the employees to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the establishment of Performance Goals and performance periods)
need not be uniform and may be made by it selectively among employees who
receive, or are eligible to receive, Awards under the Plan, whether or not such
persons are similarly situated.

 

10.6 No Rights as Shareholders. Participants as such shall have no rights as
shareholders of the Corporation, except as provided in Section 8.4, unless and
until shares of Common Stock are registered in their name.

 

14



--------------------------------------------------------------------------------

10.7 Adjustments of Stock. If there is any change in the Common Stock by reason
of any stock split, stock dividend, spin-off, split-up, spin-out,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares, or any other similar transaction, the number and kind of shares
available for grant under the Plan or subject to or granted pursuant to an Award
and the price thereof, or other numeric limitations under the Plan, as
applicable, shall be appropriately adjusted by the Committee or the Board.

 

10.8 Amendment or Termination of the Plan. The Committee or the Board may at any
time terminate the Plan or any part thereof and may from time to time amend the
Plan as it may deem advisable. Any such action of the Committee or the Board may
be taken without the approval of the Corporation’s shareholders, but only to the
extent that such shareholder approval is not required by applicable law or
regulation, including specifically Rule 16b-3, or the rules of any stock
exchange on which the Common Stock is listed. The termination or amendment of
the Plan shall not, without the consent of the Participant, adversely affect
such Participant’s rights under an Award previously granted.

 

10.9 Awards to Foreign Nationals and Employees Outside the United States. To the
extent the Committee deems it necessary, appropriate or desirable to comply with
foreign law or practice and to further the purpose of the Plan, the Committee
may, without amending the Plan, (i) establish special rules applicable to Awards
granted to Participants who are foreign nationals, are employed outside the
United States, or both, including rules that differ from those set forth in this
Plan, and (ii) grant Awards to such Participants in accordance with those rules.

 

10.10 Previously Granted Awards. Awards outstanding on the effective date of
this amended and restated Plan shall continue to be governed by and construed in
accordance with the Plan as in effect on the date of grant of the Award; except
that outstanding Deferred Cash Incentive Awards shall be subject to the
limitations of Section 7.3(a) and (b) of the Plan and, to the extent required by
Section 162(m) of the Code, a grant of a Reload Option shall be subject to the
limitation of Section 3.4(d) of the Plan.

 

April 2004

 

15